Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying him from benefits on the ground that he voluntarily left his employment without good cause by provoking his discharge (Labor Law, § 593, subd. 1, par. [a]). Claimant, an attorney employed in a stock brokerage firm, refused to comply with the requirements that he be fingerprinted as mandated by subdivision 12 of section 359-e of the General Business Law. Despite notice that such refusal would lead to his discharge, claimant persisted in his refusal and brought a court action to challenge the constitutionality of subdivision 12 which he eventually lost (Thom v. New York Stock Exch., 306 F. Supp. 1002, affd. sub nom. Miller v. New York Stock Exch., 425 F. 2d 1074, cert. den. 398 U. S. 905). Following the decision in the District Court claimant was discharged because he refused to be fingerprinted. At the time of his impending discharge claimant did not offer to be fingerprinted. The issue of good cause and the attendant issue of credibility lie within the sole province of the board if supported by substantial evidence (Labor Law, § 623). On the instant record we cannot say that the board could not find that claimant by his own choice elected not to adhere to a condition of employment (e.g., Matter of Malaspina [Corsi], 285 App. Div. 564, affd. 309 N. Y. 413; Matter of Gladstone [Catherwood], 36 A D 2d 204) and thus voluntarily left his employment, by provoking his discharge (see Matter of Moran [Catherwood], 34 A D 2d 694, affd. 27 N Y 2d 946; Matter of Oxios [Catherwood], 33 A D 2d 858). We cannot find that the board was required to accept claimant’s assertions of conscience and moral principle as good cause and could not instead find his choice of conduct as being dictated solely by personal, academic, philosophical and legal viewpoints which were not compelling within the meaning of the Labor Law. Decision affirmed, without costs. Reynolds, J. P., Aulisi, Staley, Jr., Cooke and Simons, JJ., concur.